HAMILTON, PJ.
concurring in remand for a new trial.
I do not understand the facts to be as stated in the majority opinion and, therefore, do not agree that the cases cited are applicable. The question presented, as I view it, is, does the failure to grade the dirt along a newly constructed sidewalk to the level of such sidewalk create such a condition as would constitute a nuisance?
As I understand the law, this issue presents a mixed question of law and fact and is for the jury to determine from the facts under proper instructions of the court.
The trial court, therefore, erred in directing a verdict for the defendant, the city of Cincinnati.